






Annual Incentive Plan
for Salaried Employees
(Amended and Restated Effective January 1, 2014)


This document contains the terms of the Weyerhaeuser Company Annual Incentive
Plan for Salaried Employees (the “Plan”). The Plan is amended and restated
effective January 1, 2014.


1.
Purpose and Plan Objectives

The purpose of the Plan is to align rewards with the Company’s vision and
strategies, and motivate Participants to achieve top performance in the
industry. Participants are eligible to receive incentive awards based on their
performance and the performance of their respective Business Group or
Organization.
The Plan is designed to accomplish the following objectives:
•
motivate Participants to achieve Company and business objectives;

•
provide a competitive range of performance and payout opportunities;

•
attract, retain and motivate Participants by providing opportunities to earn
better-than-competitive total pay for better-than-competitive performance
results;

•
align the interests of Participants to promote the Company’s philosophy of
managing each business independently to achieve top quartile performance and
cost of capital returns; and

•
ensure strong linkage of pay to performance.



2.
Definitions



(a)
“Award Year” is each calendar year or other annual performance period determined
by the Compensation Committee for which a Participant may earn a Bonus Award.

(b)
“Base Salary” is a Participant’s annual rate of pay measured as of the last day
of an Award Year, excluding all other pay elements (such as bonus payments and
relocation allowances). For a Participant who becomes ineligible for the Plan
during the Award Year and is eligible for a pro-rated Bonus Award pursuant to
the criteria specified below, Base Salary is the Participant’s annual rate of
pay measured as of the last day he or she was eligible for the Plan.

(c)
“Bonus Award” is the amount of bonus granted to a Participant for each Award
Year as determined under the terms of the Plan.

(d)
“Business Group” means a business that separately earns revenues and incurs
expenses, that regularly is reviewed by and subject to different performance
standards by the Chief Executive Officer or executive officers of the Company,
such as Timberlands, Cellulose Fibers, and the Wood Products businesses,
including the Employees assigned to each Business Group, Embedded Staff
supporting each Business Group and the member of the Senior Management Team to
whom the Business Group reports directly.





--------------------------------------------------------------------------------




(e)
“Company” is Weyerhaeuser Company and any of its subsidiaries that participate
in the Plan with the approval of the Compensation Committee. Exhibit A is a list
of the participating subsidiaries as of the most recent amendment and
restatement date.

(f)
“Compensation Committee” is the Compensation Committee of the Board of Directors
of Weyerhaeuser Company.

(g)
“Corporate Group” means any Organization that is not part of a Business Group
and any member of the Senior Management Team to whom such an Organization
reports directly.

(h)
“Disability” is a medical condition for which a Participant is entitled to
Company-paid long-term disability benefits and as a result of which a
Participant is required to terminate his or her employment.

(i)
“Embedded Staff” means any Employee who is a member of a corporate staff or
corporate support function Organization, but who (1) works at a Business Group
facility or (2) is located outside a Business Group facility, but spends a
majority of his or her time in support of one Business Group.

(j)
“Employee” is any person who is classified by the Company as actively employed
by the Company, including any such person on leave with pay or suspended (unless
such suspension arises from a disciplinary matter due to attendance, misconduct
or performance) and who is compensated on a salaried basis (exempt or
non-exempt) as reflected on the Company’s payroll records.

(k)
“Financial Funding Curves” has the meaning specified in Section 5.

(l)
“Funds From Operations” means earnings before interest and taxes; less 1031
exchanges and gains on large asset sales; plus depletion, depreciation and
amortization; plus the net book value of cash from sales of land; less
fertilizer spending, in each case as determined by the Compensation Committee in
its sole discretion.

(m)
“Funding Multiples” has the meaning specified in Section 5.

(n)
“Organization” is a corporate support function group or a discrete support
function included in the Corporate Group.

(o)
“Participant” is any Employee who is eligible for the Plan pursuant to the terms
of the “Eligibility” section below.

(p)
“Performance Scorecard Funding Curves” has the meaning specified in Section 5.

(q)
“Plan” has the meaning given in the introduction above.

(r)
“Retirement” is, with respect to a Participant, his or her “Normal Retirement”
or “Early Retirement” as defined in the Weyerhaeuser Pension Plan, as amended
from time to time.

(s)
“RONA” is Weyerhaeuser Company’s or the Business Group’s return on net assets
for the Award Year as determined by the Compensation Committee in its sole
discretion. For purposes of calculating RONA, amounts required to pay any Bonus
Award under this Plan, pension charges and incremental corporate allocations are
included.

(t)
“Senior Management Team” means any officer that reports to Weyerhaeuser
Company’s Chief Executive Officer or that is otherwise designated as such from
time to time by Weyerhaeuser Company’s Chief Executive Officer or its Senior
Vice President of Human Resources.





--------------------------------------------------------------------------------






3.
Eligibility

Subject to the terms and conditions of the Plan, each Employee is eligible to
participate in the Plan except as follows:


(a)
an Employee who is classified by the Company as a temporary employee;

(b)
a person who the Company classifies as an independent contractor but who is
reclassified by a court or governmental agency (through a settlement, judgment
or otherwise) as a common law Employee; or

(c)
an Employee who is eligible for another annual or short-term incentive plan
offered by Weyerhaeuser Company or any of its subsidiaries.

The Compensation Committee may designate any other Employee of the Company or
any other person as eligible to participate in the Plan. Eligibility to
participate in the Plan does not entitle any Employee to participate in the
Plan.


4.
Target Bonus Percentage and Amount

The Company assigns each Employee position within the Company a target bonus
percentage for each Award Year expressed as a percentage of Base Salary. The
target bonus percentage is fixed for each Participant as of December 31 of each
Award Year, without regard to any position changes during the Award Year, except
as approved by the Compensation Committee.
A Participant’s target bonus amount for the Award Year is calculated by
multiplying his or her target bonus percentage by his or her Base Salary.
Overtime paid during the year to a Participant who is a non-exempt salaried
Employee will be added to his or her Base Salary for purposes of calculating his
or her target bonus amount.
The target bonus amount for a new Participant during the Award Year will be
prorated on a time-in-eligible position basis. The target bonus amount for a
Participant who terminates his or her employment during the Award Year will be
calculated on a time-in-eligible position basis, but only if such termination is
for any of the following reasons as classified by the Company: death,
Disability, facility closure, health reasons, reduction in force, sale of
facility and Retirement. A Participant whose employment terminates during the
Award Year for any other reason will be ineligible for a Bonus Award.


5.
Funding, Allocation and Individual Bonus Awards

Financial Performance Metrics - No later than 90 days following the beginning of
each Award Year, the Compensation Committee will establish an annual funding
schedule for each Business Group, which will consist of the Financial Funding
Curves performance levels for threshold, target and maximum funding of the
financial target weighting portion of the Plan. The Financial Funding Curves
performance measures may be based on the Business Group’s RONA, Funds From
Operations, or other objective business measures established by the Compensation
Committee. The factors considered by the Compensation Committee in setting the
required Financial Funding Curves performance levels may include, without
limitation, dividend




--------------------------------------------------------------------------------




requirements, interest, cost of equity capital, and relative performance
compared to appropriate peer groups.
Performance Scorecard Metrics - No later than 90 days following the beginning of
each Award Year, the Compensation Committee will approve the Performance
Scorecard Funding Curves that will be used to measure the “Below,” “Achieves”
and “Exceeds” performance of each Business Group during an Award Year for the
performance scorecard weighting portion of the Plan. The performance scorecard
metrics will include measurable metrics, such as relative competitive
performance, cash generation and strategic initiatives.
Funding Multiples - No later than 90 days following the beginning of each Award
Year, the Compensation Committee will approve the Funding Multiple that will be
applied for each performance level on the Financial Funding Curve and the
Performance Scorecard Funding Curves. For example, the Funding Multiples for an
Award Year may be represented in a schedule as follows:


•
Threshold             0.2x

•
Target                 1.0x

•
Maximum            2.0x

Business Group Funding Amount - The total funding amount for Bonus Awards for
each Award Year will be calculated separately for each Business Group at the end
of each Award Year partly based on the RONA, Funds From Operations, or other
metric determined by the Compensation Committee, as applicable, achieved by the
Business Group at the end of the Award Year multiplied by the appropriate
Funding Multiple approved for the Financial Funding Curve and partly based on
the assessment of the performance of the Business Group against its performance
scorecard metrics for the Award Year, multiplied by the appropriate Funding
Multiple approved for the Performance Scorecard Funding Curves. The performance
of the Business Group against its performance scorecard metrics will be
determined by the Chief Executive Officer of the Company and other designated
members of Senior Management. No later than 90 days following the beginning of
each Award Year, the Compensation Committee will approve the weighting for the
RONA, Funds From Operations, or other metric determined by the Compensation
Committee, as applicable, factor and the performance scorecard factor that will
be used in calculating the funding amount. The total funding amount for the
Business Group will be the Business Group funding amount multiplied by the
aggregate target bonus amounts of all Participants in the Business Group. See
Exhibit B for an example of the calculation.
Corporate Group Funding Amount - The total funding amount for Bonus Awards for
each Award Year will be calculated for the Corporate Group at the end of each
Award year by determining the aggregate of the funding amount for each Business
Group that represents the amount of the Corporate Group Bonus Awards allocated
to the Business Group as part of the financial calculation multiplied by the
appropriate Funding Multiple.


Allocation of Total Corporate Group Funding Amount - The total Corporate Group
funding amount for the Award Year will be allocated among the Organizations
within the Corporate Group based on the ratio that the aggregate of the target
bonus amounts of the Participants who




--------------------------------------------------------------------------------




are members of each such Organization multiplied by the Funding Multiple has to
the total Corporate Group funding.
Funding Amounts for Certain Executive Officers - Bonus Awards for the CEO will
be based partly on RONA results of the total Company and partly based on
performance against performance scorecard metrics approved by the Compensation
Committee. Bonus Awards for any executive officer to whom other executive
officers report or who does not have either a Business Group or Organization
reporting directly to him or her will be determined based on the weighted
average of the separate Business Group Funding Amounts of the Business Groups
that report indirectly to him or her as determined by the Compensation
Committee. No later than 90 days following the beginning of each Award Year, the
Compensation Committee will approve the factors that will be used in calculating
the funding amounts for the CEO and such other executive officers.
Change of Business Group or Organization - Any Participant who transferred from
one Business Group or Organization to another Business Group or Organization
during the Award Year will be included in the Business Group or Organization to
which the Participant is assigned as of the last day of the Award Year, except
as approved by the Compensation Committee.


Individual Bonus Awards - Each senior officer of each Business Group or
Organization will recommend a Bonus Award, if any, for each Participant in the
Business Group or Organization; provided that recommendations for Bonus Awards
for Embedded Staff will be determined by the senior officer in the respective
corporate function Organization in consultation with the senior officer in the
respective Business Group of the Embedded Staff Employee. The maximum Bonus
Award that may be recommended for any Participant with respect to the Award Year
is three times the Participant’s target bonus amount. In addition, the sum of
the recommended individual Bonus Awards within the Business Group or
Organization may not exceed the Business Group or Organization’s allocated
funding amount. The Participant’s recommended Bonus Award may be based on the
individual performance, plant or department performance, or other relevant
factors determined by the senior officer in his or her sole discretion.


6.
Approval of Awards



The Compensation Committee will approve all Bonus Awards for each executive
officer and the funding amount for each Business Group and Organization. In
approving any Bonus Award, the Compensation Committee reserves the right to
increase or decrease the recommended Bonus Award for performance or any other
reason. For all other Participants, the chief executive officer and/or Senior
Vice President, Human Resources (or similar position) will approval all Bonus
Awards based on the individual Bonus Awards recommended by applicable senior
officers pursuant to Section 5. In approving any Bonus Award for Participants
other than the executive officers, the chief executive officer and/or Senior
Vice President, Human Resources (or similar position) reserve the right to
increase or decrease the recommended Bonus Award for performance or any other
reason.


7.
Timing of payments and approvals



Payments of Bonus Awards will be made as soon as administratively reasonable
after the last day of each Award Year, but in no event later than the
immediately next March 15. Some




--------------------------------------------------------------------------------




Participants may be eligible to defer Bonus Award payments. The availability and
terms and conditions of any such deferral are determined by the Weyerhaeuser
Company Deferred Compensation Plan.
All payments of Bonus Awards will be made in cash in a single sum and subject to
appropriate tax and other required withholding and reporting. Bonus Award
payments will be managed, processed and tracked by the Corporate Compensation
Department.
Any Bonus Award remaining unpaid due to the death of a Participant will be paid
to the Participant’s legal representative or to a beneficiary designated by the
Participant in accordance with rules established by the Compensation Committee.


8.
Right to amend or terminate



Weyerhaeuser Company reserves the right to amend or terminate the Plan at any
time without prior notice to any Participant. The Plan will be deemed to be
amended, and any Bonus Awards will be deemed to be modified, to the extent
permitted by and necessary to be exempt from the requirements of Section 409A of
the Internal Revenue Code (“Section 409A”), so as to avoid or mitigate any
adverse tax consequences to Weyerhaeuser Company, its subsidiaries or
Participants under Section 409A. Weyerhaeuser Company and its subsidiaries do
not make any representations and will not be liable for any taxes or other
losses with respect to Section 409A.


9.
Continuation rights



No Participant or his or her legal representatives, beneficiaries or heirs will
have any right or interest in the Plan or in its continuance, or in the
Participant’s continued participation in the Plan.


10.
Plan administration



The Compensation Committee is responsible for the administration of the Plan.
The Compensation Committee has sole discretion to construe and interpret the
provisions of the Plan, to adopt rules and administrative procedures in
connection with the Plan, and to make all final determinations regarding
eligibility and benefits under the Plan. The Compensation Committee may delegate
some or all administrative responsibility and functions to such other person or
persons as it may determine from time to time. The Plan is intended to be exempt
from the requirements of Section 409A and will be interpreted and administered
accordingly.


11.
Miscellaneous



Bonus Award payments will be treated as compensation for purposes of other
benefits maintained by the Company only to the extent provided under the terms
of the governing documents for such other benefits.
Nothing in the Plan will be construed to limit the right of the Company to
establish, alter or terminate any other forms of incentives or other
compensation or benefits.
The existence of the Plan does not extend to any Participant a right to
continued employment with the Company.




--------------------------------------------------------------------------------




Any Bonus Award paid under the Plan is an unfunded obligation of the Company.
The Company is not required to segregate any monies from its general funds, to
create any trust or to make any special deposits with respect to this
obligation. The creation or maintenance of any account with the Company’s
general funds with respect to the Plan shall not create or constitute a trust or
create any vested interest in any Participant or his or her beneficiary or
creditors in any assets of the Company. No right or interest conferred on any
Participant pursuant to the Plan shall be assignable or transferable, either by
voluntary or involuntary act or by operation of law.
Regardless of the location of any Participant or Employee, the Plan will be
governed by the laws of the State of Washington, other than its conflict of laws
principles.


12.
Clawback Policy

The Plan is subject to the terms and conditions of the Weyerhaeuser Company
Incentive Compensation Clawback Policy, as now in effect or hereinafter amended.




